Title: From Alexander Hamilton to James McHenry, 21 November 1801
From: Hamilton, Alexander
To: McHenry, James



My Dear friend
New York Nov. 21. 1801

The Prince Bailli Ruspoli of the order of Malta, who will deliver you this letter was strongly recommended to me by Mr. King. He appears to me a very Gentlemanlike respectable man. As such I ask for him your civilities. Among these you can do nothing more grateful to him than to give him a letter of Introduction to some friend of yours at Washington.
Adieu My Dr. Mac   Yrs. ever

A Hamilton
J McHenry Esq
